United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-442
Issued: June 3, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 18, 2013 appellant, through her attorney, filed a timely appeal from an
August 22, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
bilateral hip condition in the performance of duty causally related to her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the August 22, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, counsel contends that the evidence of record, including a November 29, 2012
report from appellant’s attending physician, is sufficient to establish the causal relationship
between his duties of repetitive bending, standing and lifting and her bilateral hip condition.
FACTUAL HISTORY
On March 22, 2012 appellant, then a 56-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained a bilateral hip condition due
to factors of her federal employment, including constant walking, bending and standing. She
worked at the employing establishment for 31 years and had a left hip replacement in 2008 and a
right hip replacement in 2011.
In a March 19, 2012 statement, appellant noted that she was very active in doing
extensive repetitive work at her job. She worked on her feet all day and sometimes stood in one
position for an extreme amount of time on a hard surface. At other times, appellant was required
to do a lot of bending and walking. She indicated that sometimes equipment would get caught in
the trucks and this could cause strain on her hips.
In an April 3, 2012 letter, OWCP notified appellant of the deficiencies of her claim. It
afforded her 30 days to submit additional evidence and respond to its inquiries.
Appellant submitted a narrative statement dated April 12, 2012 reiterating the duties of
her federal employment.
By decision dated June 13, 2012, OWCP denied appellant’s claim. It found that the
medical evidence failed to establish causal relationship.
On June 19, 2012 appellant, through her attorney, requested an oral hearing before an
OWCP hearing representative.
A telephonic hearing was held before an OWCP hearing representative on
October 9, 2012. Appellant provided testimony and the hearing representative held the case
record open for 30 days for the submission of additional evidence.
Appellant submitted a November 29, 2012 report from Dr. Juluru Rao, a Board-certified
orthopedic surgeon, who diagnosed avascular necrosis of both hips. Dr. Rao noted that appellant
was postbilateral total hip replacement arthroplasty. Appellant was initially seen on April 25,
2007 with complaints of pain in both hips for long duration. She worked for the employing
establishment at the time and had a history of a fall in its parking lot in 1991. Dr. Rao indicated
that appellant’s work involved constant bending, standing, lifting, placing mail onto a skid,
unloading trucks and pushing skids to the trucks. His examination on April 25, 2007 revealed
that she was walking with a Trendelenburg’s gait and her range of motion in both hips was
restricted in flexion, abduction, internal and external rotation. After her hip replacements,
appellant was advised to avoid bending, kneeling and squatting. Dr. Rao opined that her bilateral
hip condition and the resulting surgical procedures were the direct result of her occupation,
which involved repeated bending, standing, lifting, pushing and pulling and the fall she sustained
in 1991.

2

By decision dated May 17, 2013, an OWCP hearing representative affirmed the June 13,
2012 decision. She found that appellant submitted insufficient medical evidence to support her
claim.
On May 28, 2013 appellant, through her attorney, requested reconsideration and
resubmitted the November 29, 2012 report from Dr. Rao.
By decision dated August 22, 2013, OWCP denied the claim on the basis that the medical
evidence failed to establish the causal relationship between appellant’s bilateral hip condition
and factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7

3

5 U.S.C. §§ 8101-8193.

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

6

See D.R., Docket No. 09-1723 (issued May 20, 2010). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

See O.W., supra note 5.

3

ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish that her
federal employment caused or aggravated her bilateral hip condition. Appellant submitted a
statement in which she identified the factors of employment that she believed caused her claimed
condition, including walking, bending, standing, lifting, pushing and pulling. In order to
establish a claim that she sustained an employment-related injury, she must also submit
rationalized medical evidence which explains how her medical condition was caused or
aggravated by the implicated employment factors.8
In a November 29, 2012 report, Dr. Rao diagnosed avascular necrosis of both hips and
noted appellant as status postbilateral total hip replacement arthroplasty. Appellant was initially
seen on April 25, 2007 with complaint of pain in both hips for long duration. She worked at the
employing establishment and had a history of a fall in its parking lot in 1991. Dr. Rao stated
generally that appellant’s work involved constant bending, standing, lifting, placing mail onto a
skid, unloading trucks and pushing skids to the trucks. His examination on April 25, 2007
revealed that she was walking with a Trendelenburg’s gait and her range of motion in both hips
was restricted in flexion, abduction, internal and external rotation. Dr. Rao opined that
appellant’s bilateral hip condition and the resulting surgical procedures were the direct result of
her occupation, which involved repeated bending, standing, lifting, pushing and pulling and the
fall she sustained in 1991. The Board finds that Dr. Rao failed to provide a fully-rationalized
opinion explaining how factors of appellant’s federal employment, such as walking, bending,
standing, lifting, pushing and pulling, caused or aggravated her bilateral hip condition. Dr. Rao
noted that appellant’s condition occurred while she was at work, but such a generalized
statement does not establish causal relationship because it repeats appellant’s allegations and is
unsupported by adequate medical rationale explaining how her physical activity at work caused
or aggravated the diagnosed conditions.9 Further, there is no evidence of record that OWCP
accepted an employment-related injury in 1991. This diminishes the probative value of the
opinion of Dr. Rao as it is not based on an accurate history. The Board finds that the report from
Dr. Rao is insufficient to establish that appellant’s bilateral hip condition was caused or
aggravated by factors of her federal employment.
Appellant has not submitted sufficient medical evidence to support her claim that her
bilateral hip condition is causally related to the implicated employment factors. She failed to
meet her burden of proof to establish her claim.
On appeal, counsel contends that the evidence from Dr. Rao is sufficient to establish a
causal relationship between appellant’s duties of repetitive bending, standing and lifting and her
bilateral hip condition. For the reasons stated, the Board finds the report of Dr. Rao is of
diminished probative value.

8

See A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).
9

See K.W., Docket No. 10-98 (issued September 10, 2010).

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a bilateral hip condition in the performance of duty causally related to factors of her
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 3, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

